
	
		II
		110th CONGRESS
		2d Session
		S. 2800
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To increase the incentives for employers to hire
		  qualified ex-felons by enhancing the effectiveness of the work opportunity tax
		  credit, to reduce the backlog of applications pending certification under the
		  work opportunity tax credit program, to enhance the effectiveness of the
		  Federal bonding program, and to authorize a pilot program for
		  employment-focused reentry projects.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Employment Access for Recidivism
			 Reduction Nationwide  or the EARN
			 Act.
		2.Enhancing
			 Incentives Under the Work Opportunity Tax Credit
			(a)In
			 generalThe Secretary of
			 Labor shall carry out activities to—
				(1)reduce and
			 eliminate any backlogs of more than 6 months for employers who apply for
			 certifications from State workforce agencies for purposes of the work
			 opportunity credit program under section 51 of the Internal Revenue Code of
			 1986;
				(2)increase the
			 awareness of employers of the Federal tax credits available for employers who
			 employ individuals who otherwise face barriers to employment, such as
			 recipients of long-term family assistance and ex-felons; and
				(3)utilize the
			 Internet to process pre-screening notices and certification requests for the
			 work opportunity credit determined under section 51 of the Internal Revenue
			 Code of 1986.
				(b)ReportNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Labor shall submit to the appropriate committees of Congress, a plan that
			 outlines the steps that will be taken by the Department of Labor to carry out
			 activities this section to achieve the purposes of this Act.
			(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $5,000,000 for each of fiscal years 2009 through 2014.
			3.Improving the
			 Federal bonding program
			(a)In
			 generalThe Secretary of Labor shall carry out activities to
			 increase by 25 percent the number of fidelity bonds purchased and issued by
			 States through the Federal Bonding Program.
			(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $1,000,000 for each of fiscal years 2009 through 2014.
			4.Increased work
			 opportunity credit for qualified ex-offenders hired under certified
			 programs
			(a)In
			 generalSection 51 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(l)Increased
				credit for qualified ex-felons hired under certain programs
						(1)In
				generalIn the case of a taxpayer who employs a qualified
				ex-felon under a program described in paragraph (3), the credit allowed under
				this section for any taxable year shall be increased by an amount equal to the
				amount which bears the same ratio to $10,000 as—
							(A)the number of
				days during the taxable year during which such qualified ex-felon was employed
				by the taxpayer, bears to
							(B)the number of
				days in the taxpayer's taxable year.
							(2)Limitation
							(A)In
				generalThe aggregate credits allowed under this subsection for
				all taxpayers shall not exceed $10,000,000.
							(B)Allocation of
				creditsThe Secretary, in consultation with the Secretary of
				Labor and the Attorney General, shall allocate the credit limitation under
				subparagraph (A) among taxpayers with programs described in paragraph
				(3).
							(3)Qualified
				ex-felon programA program is described in this paragraph if such
				program—
							(A)is certified by
				the Secretary, in consultation with the Secretary of Labor and the Attorney
				general, and
							(B)provides that any
				qualified ex-felon hired under the program—
								(i)is paid wages by
				the taxpayer in an amount equal to or greater than 150 percent of the Federal
				minimum wage in effect under the Fair Labor Standards Act of 1938, and
								(ii)is provided
				health care benefits by the taxpayer which meet such standards as promulgated
				by the Secretary, in consultation with the Secretary of Labor and the Attorney
				General.
								(4)Certain
				individuals ineligibleRules similar to the rules under
				paragraphs (1), (2), and (3)(B) of subsection (i) shall apply for purposes of
				this subsection.
						(5)TerminationThis
				subsection shall not apply with respect to any taxable year beginning after the
				date that is 2 years after the date of the enactment of this
				subsection.
						.
			(b)Study and
			 report
				(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Secretary of
			 Labor and the Attorney General, shall submit to Congress a report on the
			 credits allowed under section 51(l) of the Internal Revenue Code of 1986 (as
			 added by this section).
				(2)Matters
			 reportedThe report under paragraph (1) shall include—
					(A)the number of
			 taxpayers who applied for certification of a program described in section
			 51(l)(3) of the Internal Revenue Code of 1986;
					(B)the number of
			 taxpayer who received certification for such a program;
					(C)the number of
			 taxpayers who claimed a credit under section 51(l) of such Code;
					(D)the total amount
			 of credits allowed under such section;
					(E)the number of
			 qualified ex-offenders who participated in such a program and who continued to
			 be employed under such a program—
						(i)6
			 months after the date of hire under such program;
						(ii)12
			 months after the date of hire under such program;
						(iii)18 months after
			 the date of hire under such program; and
						(iv)24
			 months after the date of hire under such program; and
						(F)the total number
			 of qualified ex-offenders who participated in such a program and who were
			 incarcerated at any time within the 36-month period beginning with the date of
			 hire under the program.
					(c)Effective
			 dateThe amendment made in subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
